


EXHIBIT 10.3.2(b)

 

EXECUTION VERSION

 

Please Record and Return to:

 

S, Marcus Calloway, Esq.

Calloway Title and Escrow, LLC

Suite 285

4170 Ashford Dunwoody Road

Atlanta, GA. 30319

PLEASE CROSS REFERENCE TO:

Deed Book 598, Page 71, Burke County, Georgia records,

Deed Book 714, Page 285, Burke County, Georgia records,

Deed Book 905, Page 225, Burke County, Georgia records, and

Deed Book 906, Page 1, Burke County, Georgia records

 

AGREEMENT AND AMENDMENT NO. 2 TO

PLANT ALVIN W. VOGTLE ADDITIONAL UNITS

OWNERSHIP PARTICIPATION AGREEMENT

 

THIS AGREEMENT AND AMENDMENT NO. 2 TO PLANT ALVIN W. VOGTLE ADDITIONAL UNITS
OWNERSHIP PARTICIPATION AGREEMENT, dated as of February 20, 2014 (this
“Agreement”), is an agreement with respect to, and upon satisfaction of certain
conditions set forth herein will amend, that certain Plant Alvin W. Vogtle
Additional Units Ownership Participation Agreement (as amended by Amendment
No. 1 defined below, the “Ownership Agreement”), dated as of April 21, 2006, by
and among Georgia Power Company, a corporation organized and existing under the
laws of the State of Georgia (“GPC”), Oglethorpe Power Corporation (An Electric
Membership Corporation), an electric membership corporation formed under the
laws of the State of Georgia (“OPC”), Municipal Electric Authority of Georgia, a
public body corporate and politic and an instrumentality of the State of Georgia
(“MEAG”), and City of Dalton, Georgia, an incorporated municipality of the State
of Georgia acting by and through its Board of Water, Light and Sinking Fund
Commissioners d/b/a Dalton Utilities (“Dalton”), as amended by Amendment No. 1
to Plant Alvin W. Vogtle Additional Units Ownership Participation Agreement by
and among GPC, OPC, MEAG, and Dalton (“Amendment No. 1”), dated as of April 8,
2008, and is entered into by and among GPC, OPC, MEAG, Dalton, MEAG Power SPVJ
LLC, a limited liability company duly organized and validly existing under the
laws of the State of Georgia (“SPVJ”), MEAG Power SPVP LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Georgia (“SPVP”), and MEAG Power SPVM LLC, a limited liability company duly
organized and validly existing under the laws of the State of Georgia (“SPVM”
and, collectively with SPVJ and SPVP, the “MEAG SPVs”).

 

--------------------------------------------------------------------------------


 

WITNESSETH

 

WHEREAS, GPC, OPC, MEAG, and Dalton have entered into that certain Plant Vogtle
Owners Agreement Authorizing Development, Construction, Licensing and Operation
of Additional Generating Units, dated as of May 13, 2005, as amended (the
“Development Agreement”), whereby GPC, OPC, MEAG, and Dalton authorized the
Agent (as defined below) to undertake certain development activities on their
behalf and made certain other agreements with regard to the development,
licensing, construction, operation and maintenance of the Additional Units,
among other things;

 

WHEREAS, pursuant to the Development Agreement, GPC, OPC, MEAG, and Dalton
entered into certain Definitive Agreements, including the Ownership Agreement;

 

WHEREAS, pursuant to the Ownership Agreement, as of the date of this Agreement,
MEAG’s Ownership Interest in the Additional Unit Properties is 22.7%, and MEAG’s
Ownership Interest in the Related Facilities is 22.7%;

 

WHEREAS, to facilitate the financing of its share of the development, licensing
and construction costs of the Additional Unit Properties and the Related
Facilities through loans guaranteed by the United States Department of Energy
(“DOE”), MEAG may convey its fee simple title in and to all or a portion of its
Ownership Interest in the Additional Unit Properties and the Related Facilities
and assign its other right, title and interest in and to all or a portion of its
Ownership Interest in the Additional Unit Properties and the Related Facilities
to SPVJ, SPVP and/or SPVM, and upon such conveyance and assignment, SPVJ, SPVP
and/or SPVM, as applicable, will assume a corresponding percentage of MEAG’s
obligations in respect thereof, in each case pursuant to an assignment agreement
in the form attached hereto as Exhibit A (each, a “MEAG Assignment”);

 

WHEREAS, MEAG has requested amendments to the Ownership Agreement, the Amended
and Restated Operating Agreement, the Nuclear Managing Board Agreement and the
Development Agreement (such amendments, including this Agreement, collectively,
the “MEAG SPV Definitive Agreement Amendments”) in connection with the execution
and delivery of the MEAG Assignments to, among other things, provide for one or
more of the MEAG SPVs to become a party to such agreements and set forth their
relative rights and obligations thereunder; and

 

WHEREAS, each of the parties to this Agreement agrees to amend the Ownership
Agreement as set forth below, subject to the terms and conditions of this
Agreement;

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.0                                                                 
Defined Terms and Rules of Interpretation.

 

Section 1.01.                          Terms and Interpretation. Unless
otherwise defined herein, capitalized terms used herein have the meanings given
to such terms in the Ownership Agreement. The rules

 

2

--------------------------------------------------------------------------------


 

of interpretation set forth in Section 1.2 of the Ownership Agreement apply to
this Agreement as if fully set forth herein (and for such purpose the term
“Agreement” as used therein shall be deemed to be a reference to this
Agreement).

 

SECTION 2.0                                                                 
Assignment to MEAG SPVs.

 

Section 2.01.                          Consent of Other Parties; Waiver of
Rights of First Refusal/Offer.  (a) Subject to the satisfaction of the Transfer
Conditions of Subsection 2.01(b) below, each of the parties hereto (1) consents
to MEAG’s proposed conveyance of its fee simple title in and to all or a portion
of its Ownership Interest in the Additional Unit Properties and the Related
Facilities and assignment of its other right, title and interest in and to all
or a portion of its Ownership Interest in the Additional Unit Properties and the
Related Facilities to each of the MEAG SPVs contemplated by the MEAG Assignments
as to which MEAG SPV such Transfer Conditions shall have been satisfied,  and to
any subsequent action by each such MEAG SPV to convey its fee simple title in
and to all or a portion of its Ownership Interest in the Additional Unit
Properties and the Related Facilities and assignment of its other right, title
and interest in and to all or a portion of its Ownership Interest in the
Additional Unit Properties and Related Facilities to MEAG or another MEAG SPV,
(2) waives its right of first refusal under Section 4.2(a) of the Ownership
Agreement in respect of any such conveyance and assignment, but only to the
extent of any such conveyance and assignment, and without affecting such right
of first refusal in connection with all other transactions contemplated by
Section 4.2(a) of the Ownership Agreement, and (3) waives any right of first
refusal it may have under Section 5(j) of the Alvin W. Vogtle Nuclear Units One
and Two Purchase and Sale Agreement among GPC, OPC, MEAG and Dalton, dated
August 27, 1976 (as amended) in respect of the conveyance of an Ownership
Interest in the Identified Sites in connection with any such conveyance and
assignment to or from each such MEAG SPV; provided, however, that as a result of
any such conveyance and assignment, no MEAG SPV will obtain any ownership
interest in the Existing Units, will become a party to the Existing Units
Ownership Agreement or will assume the obligations of MEAG thereunder.

 

(b)                                 The consents and waivers granted in
Subsection 2.01(a) with respect to the MEAG Assignment to each MEAG SPV shall be
subject to, and shall automatically become effective with respect to such MEAG
SPV simultaneously upon, satisfaction of all of the following conditions
(collectively, the “Transfer Conditions”) without further act or agreement by
GPC, OPC, Dalton or any other MEAG SPV:

 

(1) execution and delivery of the MEAG Guaranty (as defined in Section 2.02)
with respect to such MEAG SPV by MEAG to GPC, OPC, Dalton and the other MEAG
SPVs that have become a Party and Participating Party;

 

(2) adoption by MEAG of an amended bond resolution with respect to MEAG’s
outstanding bonds relating to the financing of the Ownership Interest being
conveyed by MEAG to such MEAG SPV (as applicable, the Plant Vogtle Units 3&4
Project J Bonds, Plant Vogtle Units 3&4 Project M Bonds or Plant Vogtle Units
3&4 Project P Bonds) (an “Amended Bond Resolution”) to give effect to the MEAG
Assignment;

 

3

--------------------------------------------------------------------------------


 

(3) entry of a final non-appealable judgment pursuant to Section 46-3-132 of the
Official Code of Georgia Annotated by the Superior Court of Fulton County,
Georgia with respect to such Amended Bond Resolution in a proceeding including
all parties to (i) the MEAG Assignment to such MEAG SPV, (ii) the MEAG Guaranty
of such MEAG SPV’s obligations, (iii) this Agreement, (iv) each of the other
MEAG SPV Definitive Agreement Amendments and (v) all power purchase or sale
agreements and amendments to existing power purchase or sale agreements entered
into by MEAG or such MEAG SPV in connection with the MEAG Assignment to such
MEAG SPV and the contracts relating thereto (collectively, the “Validation
Agreements”), in each case, as defendants; and all such parties defendant shall
be served and shall be required to show cause, if any exists, why such
Validation Agreements and the terms and conditions thereof should not be
inquired into by the court and the validity of the terms thereof determined and
the matters and conditions imposed on the parties to such Validation Agreements
and all such undertakings thereof adjudicated to be valid and binding on the
parties thereto; and such final, non-appealable judgment shall determine and
adjudicate that such Validation Agreements and the terms and conditions thereof,
and the matters and conditions imposed on the parties to such Validation
Agreements and all such undertakings thereof, will be valid and binding on the
parties thereto;

 

(4) execution and delivery of a definitive loan guarantee agreement by such MEAG
SPV and DOE in accordance with the provisions of Title XVII of the Energy Policy
Act of 2005, as amended;

 

(5) execution and delivery of the documents, consents and approvals and legal
opinions required by Sections 2.02, 2.03 and 2.04 of this Agreement; and

 

(6) MEAG shall not be in default of its obligations under the Ownership
Agreement, any MEAG Guaranty or the other Definitive Agreements as of the date
of the execution and delivery of a MEAG Assignment by and between MEAG and such
MEAG SPV.

 

Section 2.02.                          MEAG Guaranty.  Simultaneously with the
execution and delivery of a MEAG Assignment by and between MEAG and a MEAG SPV,
MEAG shall execute and deliver to GPC, OPC and Dalton a guaranty of the
obligations of such MEAG SPV under the Ownership Agreement and the other
Definitive Agreements in the form attached as Exhibit A to the Agreement and
Amendment No. 3, dated as of even date herewith, to the Development Agreement
(each, a “MEAG Guaranty”).

 

Section 2.03.                          Consents and Approvals of MEAG SPVs. MEAG
and the applicable MEAG SPV shall obtain all consents, authorizations and
approvals of, and registrations and declarations with, all governmental
authorities necessary for the due execution, delivery and performance by MEAG
and such MEAG SPV of their respective obligations under the applicable MEAG
Guaranty, the applicable MEAG Assignment, and the Definitive Agreement
Amendments on or prior to the execution and delivery of a MEAG Assignment by and
between MEAG and such MEAG SPV.

 

4

--------------------------------------------------------------------------------


 

Section 2.04.                          Opinions of Counsel.  Simultaneously with
the execution and delivery of a MEAG Assignment by and between MEAG and a MEAG
SPV:

 

(a) such MEAG SPV shall deliver to the other parties hereto an opinion of
counsel for such MEAG SPV (which opinion may be rendered by an in-house counsel
of MEAG and shall be subject to customary exceptions and qualifications) to the
effect that (1) such MEAG SPV is a limited liability company duly organized and
validly existing under the laws of the State of Georgia and has all requisite
power and authority to enter into and perform its obligations under such MEAG
Assignment and the MEAG SPV Definitive Agreement Amendments relating to the MEAG
Assignment to which such MEAG SPV is a party and to conduct its business as it
is now being conducted and as it is contemplated to be conducted in the future,
(2) the execution, delivery and performance of such MEAG Assignment and the MEAG
SPV Definitive Agreement Amendments relating to the MEAG Assignment to which
such MEAG SPV is a party by such MEAG SPV have been duly and effectively
authorized by all requisite limited liability company action, (3) such MEAG
Assignment and the MEAG SPV Definitive Agreement Amendments relating to the MEAG
Assignment to which such MEAG SPV is a party have been duly executed and
delivered by such MEAG SPV and constitute the legal, valid and binding
obligations of such MEAG SPV enforceable against such MEAG SPV in accordance
with their respective terms (except as such enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforceability of
creditors’ rights generally and general principles of equity), (4) the
execution, delivery and performance of such MEAG Assignment and the MEAG SPV
Definitive Agreement Amendments relating to the MEAG Assignment to which such
MEAG SPV is a party do not (i) violate any indenture, mortgage or other material
contract, agreement or instrument to which such MEAG SPV is a party or by which
such MEAG SPV or any of its property is bound; (ii) constitute a default by such
MEAG SPV under any such contract, agreement or instrument; or (iii) result in
the creation of any lien upon the property of such MEAG SPV (other than as
permitted under any of the Definitive Agreements), and (5) all consents,
authorizations and approvals of, and registrations and declarations with, any
governmental authority necessary for the due execution, delivery and performance
by such MEAG SPV of such MEAG Assignment and the MEAG SPV Definitive Agreement
Amendments relating to the MEAG Assignment to which such MEAG SPV is a party
have been obtained and remain in full force and effect and all conditions
thereof have been duly complied with, and no other action by, and no notice to
or filing with, any governmental authority is required in connection with the
execution, delivery or performance of such MEAG Assignment and the MEAG SPV
Definitive Agreement Amendments relating to the MEAG Assignment to which such
MEAG SPV is a party, and

 

(b) MEAG shall deliver to the other parties hereto an opinion of counsel for
MEAG (which opinion may be rendered by an in-house counsel of MEAG and shall be
subject to customary exceptions and qualifications) to the effect that (1) MEAG
is a public body corporate and politic and an instrumentality of the State of
Georgia duly organized and validly existing under the laws of the State of
Georgia and has all requisite power and authority to enter into and perform its
obligations under such MEAG Assignment and the MEAG SPV Definitive Agreement
Amendments relating to the MEAG Assignment and the MEAG Guaranty; (2) the
execution, delivery and performance of such MEAG Assignment and the MEAG SPV
Definitive Agreement Amendments relating to the MEAG Assignment and the MEAG
Guaranty by MEAG have been duly and effectively authorized by all requisite
corporate action, (3) such MEAG

 

5

--------------------------------------------------------------------------------


 

Assignment and the MEAG SPV Definitive Agreement Amendments relating to the MEAG
Assignment and the MEAG Guaranty have been duly executed and delivered by MEAG
and constitute the legal, valid and binding obligations of MEAG enforceable
against MEAG in accordance with their respective terms (except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforceability of creditors’ rights generally and general
principles of equity), (4) the execution, delivery and performance of such MEAG
Assignment, the MEAG Guaranty, and the MEAG SPV Definitive Agreement Amendments
relating to the MEAG Assignment and MEAG Guaranty to which MEAG is a party do
not (i) violate any indenture, mortgage or other material contract, agreement or
instrument to which MEAG is a party or by which MEAG or any of its property is
bound; (ii) constitute a default by MEAG under any such contract, agreement or
instrument; or (iii) result in the creation of any lien upon the property of
MEAG (other than as permitted under any of the Definitive Agreements), and
(5) all consents, authorizations and approvals of, and registrations and
declarations with, any governmental authority necessary for the due execution,
delivery and performance by MEAG of such MEAG Assignment, the MEAG Guaranty, and
the MEAG SPV Definitive Agreement Amendments relating to the MEAG Assignment and
MEAG Guaranty to which MEAG is a party have been obtained and remain in full
force and effect and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any governmental authority is
required in connection with the execution, delivery or performance of such MEAG
Assignment, the MEAG Guaranty, and the MEAG SPV Definitive Agreement Amendments
relating to the MEAG Assignment and MEAG Guaranty to which MEAG is a party.

 

2.05                        Recording of MEAG Assignment.  Within three business
days following the execution and delivery of a MEAG Assignment by and between
MEAG and a MEAG SPV, MEAG or such MEAG SPV shall cause such MEAG Assignment to
be recorded in the Burke County, Georgia Records.

 

2.06                        Representations of MEAG and MEAG SPVs. MEAG and each
MEAG SPV, individually and not jointly, hereby represent and warrant, as of the
date hereof, to GPC, OPC, MEAG and Dalton that Exhibit B to this Agreement sets
forth a list of all consents, authorizations and approvals of, and registrations
and declarations with, all governmental authorities necessary for the due
execution, delivery and performance by MEAG and such MEAG SPV of their
respective obligations under the applicable MEAG Assignment and the MEAG SPV
Definitive Agreement Amendments.

 

2.07                        MEAG Re-Acquisition of Ownership Interests.  Upon
termination or expiration of a MEAG SPV’s loan guarantee agreement with DOE,
such MEAG SPV shall convey and transfer all of its Ownership Interest in the
Additional Unit Properties and Related Facilities to MEAG, and MEAG will assume
all obligations of such MEAG SPV under the Ownership Agreement, subject in all
cases to the receipt of any third-party consents or approvals (including from
governmental authorities) and the amendment or modification of agreements
necessary to effect such conveyance and transfer.  Each of GPC, OPC, Dalton,
MEAG and each MEAG SPV shall execute and deliver amendments to the Definitive
Agreements, and such other agreements, instruments and documents reasonably
requested by MEAG or such MEAG SPV, to effect such conveyance and transfer of
the Ownership Interest of such MEAG SPV to MEAG.

 

6

--------------------------------------------------------------------------------


 

2.08                        Representations of OPC.  OPC hereby represents and
warrants to each other party to this Agreement as of the date of this Agreement
that OPC has satisfied all conditions required to be satisfied by it under the
loan contract currently in effect between OPC and the Rural Utilities Service in
connection with the execution and delivery of, and performance of its
obligations under, this Agreement; such execution, delivery and performance do
not and will not violate the terms and conditions of such loan contract; and
there are no approvals or consents required to be obtained from, or filings,
notices or other reports to be made with or given to, the Rural Utilities
Service, under such loan contract or otherwise, in connection with such
execution, delivery and performance that have not already been obtained, made or
given.

 

SECTION 3.0                                                                 
Amendments to Ownership Agreement.

 

The amendments to the Ownership Agreement contained in Sections 3.03 through
3.09 shall automatically become effective with respect to GPC, OPC, MEAG, and
Dalton and the initial MEAG SPV to receive a conveyance and assignment pursuant
to Section 2.01(a) and shall amend the Ownership Agreement with respect to such
MEAG SPV upon (a) execution and delivery of the MEAG Assignment and the MEAG
Guaranty with respect to the applicable MEAG SPV and (b) satisfaction of the
Transfer Conditions with respect to such MEAG SPV. The amendments to the
Ownership Agreement contained in Sections 3.03 through 3.09 shall automatically
become effective with respect to any subsequent MEAG SPV to receive a conveyance
and assignment pursuant to Section 2.01(a) and shall amend the Ownership
Agreement with respect to such subsequent MEAG SPV upon (a) execution and
delivery of the MEAG Assignment and the MEAG Guaranty with respect to such MEAG
SPV and (b) satisfaction of the Transfer Conditions with respect to such MEAG
SPV.

 

Section 3.01.                          Addition of MEAG SPVs. As required by
Section 4.2(c) of the Ownership Agreement, SPVJ, SPVP and SPVM, as applicable,
shall be added as a Party and a Participating Party to, and shall be bound by
the provisions of, the Ownership Agreement, as the same shall be amended hereby,
upon (a) execution and delivery of the MEAG Assignment and the MEAG Guaranty
with respect to such MEAG SPV and (b) satisfaction of the Transfer Conditions
with respect to such MEAG SPV.  Any of SPVJ, SPVP and SPVM that are added as
Parties and Participating Parties to the Ownership Agreement shall constitute
“MEAG SPVs” for purposes of this Agreement and the Ownership Agreement.

 

Section 3.02.                          MEAG Status as a Party and a
Participating Party.  In accordance with Section 9.13 of the Ownership
Agreement, MEAG shall remain a “Party” and a “Participating Party” for all
purposes of the Ownership Agreement except to the extent of any portion of its
Ownership Interest transferred and assigned to one or more of the MEAG SPVs in
strict compliance with the applicable terms and conditions of this Agreement, in
which case, subject to the third sentence of this Section 3.02, MEAG shall cease
to be a Party and a Participating Party only with respect to the portion of its
Ownership Interest so transferred and assigned.  In the event MEAG transfers all
of its Ownership Interest to the MEAG SPVs, then, subject to the immediately
following sentence, MEAG will no longer be a Party or a Participating Party
under the Ownership Agreement.  Notwithstanding the foregoing sentences of this
Section 3.02, in the event MEAG transfers and assigns part or all of its
Ownership Interest, it shall remain a Party under the Ownership Agreement with
respect to any portion of its Ownership Interest conveyed and assigned for
purposes of (a) Section 9.12 of the Ownership Agreement regarding its

 

7

--------------------------------------------------------------------------------


 

obligations with respect to Confidential Information, (b) Section 4.2(a) of the
Ownership Agreement regarding its obligations with respect to transfers of the
MEAG SPVs, (c)  Section 4.2(a) regarding the right of a Participating Party to
purchase the Ownership Interest of other Participating Parties pursuant thereto,
provided that any exercise of such right by MEAG shall be in lieu of the
exercise of such right by the applicable MEAG SPV and (d) Section 7.7 of the
Ownership Agreement regarding the rights of a Participating Party pursuant
thereto, provided that any exercise of such rights by MEAG shall be in lieu of
the exercise of such rights by the applicable MEAG SPV.  For avoidance of doubt,
(a) nothing in this Agreement shall be deemed to relieve MEAG of any of its
obligations under the MEAG Guaranties and (b) MEAG shall remain a “Party” and a
“Participating Party” for all purposes of this Agreement in the event that MEAG
retains any portion of its Ownership Interest.

 

Section 3.03.                          Amendment to Sections 2.1, 2.3, 2.4 and
Certain Recitals of the Ownership Agreement.  Immediately following the
reference to “MEAG” in Sections 2.1, 2.3 and 2.4 and in the recital beginning
“Now, Therefore” of the Ownership Agreement “, each MEAG SPV” shall be inserted.

 

Section 3.04.                          Amendment to Section 4.1.  The third
sentence of Section 4.1 of the Ownership Agreement shall be amended by adding
the word “Participating” before the term “Parties”.

 

Section 3.05.                          Amendment to Section 4.9(b). 
Section 4.9(b) of the Ownership Agreement shall be amended by deleting each use
of the term “Parties” and replacing it with “GPC, OPC, MEAG and Dalton”.

 

Section 3.06.                          Amendment to Section 4.2(a) of the
Ownership Agreement.  Section 4.2(a) shall be amended by the addition of the
following sentence at the end of Section 4.2(a):

 

“Notwithstanding anything in this Section 4.2(a) to the contrary, MEAG shall not
sell, lease, convey, transfer, assign, encumber or alienate in any manner
whatsoever its equity interest in any MEAG SPV, or any portion or portions
thereof, except in accordance with all requirements of this Section 4.2(a) that
would apply to an analogous sale, lease, conveyance, transfer, assignment,
encumbrance or alienation of such MEAG SPV’s Ownership Interest, or portion or
portions thereof, in the Additional Unit Properties or the Related Facilities.”

 

Section 3.07.                          Amendment to Section 4.2(b) of the
Ownership Agreement.  The first sentence of Section 4.2(b) shall be amended and
restated in its entirety as follows:

 

“Notwithstanding the foregoing, each Participating Party shall have the right to
sell, lease, transfer, convey or assign all or part of its Ownership Interest in
any Additional Unit Property as contemplated by Section 4.2(e), 4.2(f), 4.2(g),
4.3(c), 4.9 and 7.7 of this Agreement and Section 2.01 of Amendment No. 2 to
this Agreement, or to convey a security interest therein (or, in the case of
MEAG, in MEAG’s equity interest in any MEAG SPV) to secure bonds or other
obligations issued or to be issued by such Participating Party (or, in the case
of MEAG, such MEAG SPV), without complying with the provisions of this
Section 4.2.”

 

8

--------------------------------------------------------------------------------

 

Section 3.08.                          Amendment to Add Article XI.  The
following Article XI shall be added to and become a part of the Ownership
Agreement; provided, that, each of clause (a), (b) and (c) in Section 11.1 shall
be included only to the extent MEAG has executed and delivered the MEAG
Assignment with respect to SPVJ (in the case of clause (a)), SPVP (in the case
of clause (b)), and SPVM (in the case of clause (c)):

 

“ARTICLE XI: THE MEAG SPVs

 

Section 11.1                             Assignment to MEAG SPVs.  MEAG has
conveyed and assigned a portion of its Ownership Interest in and to the
Additional Unit Properties and the Related Facilities to each of the MEAG SPVs
as follows: (a) 41.174636%, constituting a 9.3466423% undivided Ownership
Interest in the Additional Unit Properties and the Related Facilities, to SPV J,
(b) 24.954628%, constituting a 5.6647006% undivided Ownership Interest in the
Additional Unit Properties and the Related Facilities, to SPV P, and (c)
33.870736%, constituting a 7.6886571% undivided Ownership Interest in the
Additional Unit Properties and the Related Facilities, to SPVM.  Each MEAG SPV
is a separate Participating Party for purposes of this Agreement and has, except
as provided in Sections 11.6, 11.7, 11.8 and 11.9 below, the rights of a
Participating Party independent of the other MEAG SPVs.

 

Section 11.2                             Several Obligations of MEAG SPVs.  Each
MEAG SPV hereby assumes the obligations of MEAG as a Participating Party under
this Agreement but only to the extent of that portion of MEAG’s Ownership
Interest conveyed and assigned to such MEAG SPV.  Notwithstanding that the MEAG
SPVs are successors in interest of MEAG or that MEAG is providing the MEAG
Guaranties, (a) the payment and other obligations of each MEAG SPV under this
Agreement are several and not joint obligations, and (b) the non-payment by one
MEAG SPV shall not limit the entitlement of the other MEAG SPVs to output of
energy and capacity of the Additional Units or any other rights of the other
MEAG SPVs under this Agreement, including as a Participating Party.  For
avoidance of doubt and without limiting the foregoing, each MEAG SPV is and
shall be treated as a separate Participating Party for purposes of Section 7.7
of this Agreement.

 

Section 11.3                             Confirmation of Appointment of GPC as
Agent.  Each of the MEAG SPVs acknowledges, agrees and confirms the appointment
of GPC as Agent for the Participating Parties pursuant to Article V of this
Agreement with all rights and obligations as Agent as provided in this
Agreement.

 

Section 11.4                             MEAG SPV Representations and
Warranties.  Each MEAG SPV individually and not jointly hereby represents and
warrants to GPC, OPC, Dalton, MEAG and each other MEAG SPV as follows with
respect to itself as of each date the amendments to the Ownership Agreement in
Amendment No. 2 become effective as to such MEAG SPV or any other MEAG SPV:

 

(a)                                 Such MEAG SPV is a limited liability company
duly organized and validly existing under the laws of the State of Georgia and
has all requisite power and authority to enter into and perform its obligations
under the applicable MEAG

 

9

--------------------------------------------------------------------------------


 

Assignment, Amendment No. 2 and each of the MEAG SPV Definitive Agreement
Amendments to which such MEAG SPV is or will be a party and to conduct its
business as it is now being conducted and as it is contemplated to be conducted
in the future.

 

(b)                                 The execution, delivery and performance by
such MEAG SPV of the applicable MEAG Assignment, Amendment No. 2 and each of the
other MEAG SPV Definitive Agreement Amendments to which such MEAG SPV is or will
be a party have been or when executed will be duly executed and effectively
authorized by all requisite limited liability company action.

 

(c)                                  The execution, delivery and performance by
such MEAG SPV of the applicable MEAG Assignment, Amendment No. 2 and each of the
other MEAG SPV Definitive Agreement Amendments to which such MEAG SPV is or will
be a party do not and will not contravene its organizational documents or any
applicable law binding on or affecting such MEAG SPV or its properties.

 

(d)                                 The execution, delivery and performance by
such MEAG SPV of the applicable MEAG Assignment, Amendment No. 2 and each of the
other MEAG SPV Definitive Agreement Amendments to which such MEAG SPV is or will
be a party do not (i) violate any indenture, mortgage, or other material
contract, agreement or instrument to which such MEAG SPV is a party or by which
such MEAG SPV or any of its property is bound; (ii) constitute a default by such
MEAG SPV under any such contract, agreement or instrument; or (iii) result in
the creation of any lien upon the property of such MEAG SPV (other than as
permitted under the Definitive Agreements).

 

(e)                                  All consents, authorizations and approvals
of and registrations with all governmental authorities necessary for the due
execution, delivery and performance by such MEAG SPV of the applicable MEAG
Assignment, Amendment No. 2 and each of the other MEAG SPV Definitive Agreement
Amendments to which such MEAG SPV is or will be a party have been obtained and
remain in full force and effect and all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with, any
governmental authority is required in connection with the execution, delivery or
performance by such MEAG SPV of the applicable MEAG Assignment, Amendment No. 2
and each of the other MEAG SPV Definitive Agreement Amendments to which such
MEAG SPV is or will be a party .

 

(f)                                   Each of the applicable MEAG Assignment,
Amendment No. 2 and each of the other MEAG SPV Definitive Agreement Amendments
to which such MEAG SPV is or will be a party constitutes, or, upon the due
execution and delivery thereof by such MEAG SPV, subject to any required
approval of the Rural Utilities Service, will constitute, the legal, valid and
binding obligation of such MEAG SPV, enforceable against such MEAG SPV in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity).

 

10

--------------------------------------------------------------------------------


 

Section 11.5                             OPC, Dalton, GPC and MEAG
Representations and Warranties.

 

(a)                                 OPC hereby as of each date the amendments to
the Ownership Agreement in Amendment No. 2 become effective as to a MEAG SPV
makes to Dalton, GPC, MEAG and each MEAG SPV that is or is then becoming a
Participating Party the representations and warranties set forth in Section 2.1
of this Agreement.

 

(b)                                 Dalton hereby as of each date the amendments
to the Ownership Agreement in Amendment No. 2 become effective as to a MEAG SPV
makes to GPC, OPC, MEAG and each MEAG SPV that is or is then becoming a
Participating Party the representations and warranties set forth in Section 2.3
of this Agreement.

 

(c)                                  GPC hereby as of each date the amendments
to the Ownership Agreement in Amendment No. 2 become effective as to a MEAG SPV
makes to Dalton, OPC, MEAG and each MEAG SPV that is or is then becoming a
Participating Party the representations and warranties set forth in Section 2.4
of this Agreement.

 

(d)                                 MEAG hereby as of each date the amendments
to the Ownership Agreement in Amendment No. 2 become effective as to a MEAG SPV
makes to Dalton, GPC, OPC and each MEAG SPV that is or is then becoming a
Participating Party the following representations and warranties:

 

(i)                                     MEAG is a public body corporate and
politic and an instrumentality of the State of Georgia duly organized and
validly existing under the laws of the State of Georgia and has all requisite
power and authority to enter into and perform its obligations under each MEAG
Assignment, each MEAG Guaranty, this Agreement and each of the other Definitive
Agreements to which it is or will be a party and to conduct its business as it
is now being conducted and as it is contemplated to be conducted in the future.

 

(ii)                                  The execution, delivery and performance by
MEAG of each MEAG Assignment, each MEAG Guaranty, this Agreement and each of the
other Definitive Agreements to which MEAG is or will be a party have been or
when executed will be duly and effectively authorized by all requisite corporate
action.

 

(iii)                               The execution, delivery and performance by
MEAG of each MEAG Assignment, each MEAG Guaranty, this Agreement and each of the
other Definitive Agreements to which MEAG is or will be a party do not and will
not contravene the organizational documents of MEAG or any applicable law
binding on or affecting MEAG or its properties.

 

(iv)                              The execution, delivery and performance by
MEAG of each MEAG Assignment, each MEAG Guaranty, this Agreement and each of the
other Definitive Agreements to which MEAG is or will be a party do not (i)
violate any indenture, mortgage or other material contract, agreement or
instrument to which MEAG is a party or by which MEAG or any of its property is
bound; (ii) constitute a default by MEAG under any such contract, agreement or
instrument; or (iii) result in the creation of any lien upon the property of
MEAG (other than as permitted under any of the Definitive Agreements).

 

11

--------------------------------------------------------------------------------


 

(v)                                 All consents, authorizations and approvals
of, and registrations and declarations with, any governmental authority
necessary for the due execution, delivery and performance by MEAG of each MEAG
Assignment, each MEAG Guaranty, this Agreement and each of the other Definitive
Agreements to which MEAG is or will be a party have been obtained and remain in
full force and effect and all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with, any governmental
authority is required in connection with the execution, delivery or performance
by MEAG of each MEAG Assignment, each MEAG Guaranty, this Agreement and each of
the other Definitive Agreements to which MEAG is or will be a party.

 

(vi)                              Each MEAG Assignment, each MEAG Guaranty, this
Agreement and the other Definitive Agreements to which MEAG is or will be a
party constitutes, or, upon the due execution and delivery thereof by MEAG,
subject to any required approval of the Rural Utilities Service, will
constitute, the legal, valid and binding obligation of MEAG, enforceable against
MEAG in accordance with its terms (except as such enforceability may be limited
by bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity).

 

Section 11.6                             Appointment of Site Representative. 
For purposes of Section 5.5 of this Agreement, MEAG (for so long as it holds an
Ownership Interest) and the MEAG SPVs shall not have the right under Section 5.5
to appoint separate individuals to act as their respective Site Representative,
or request separate individuals to act as their respective additional Site
Representatives, at each of the applicable Additional Unit sites, and shall
instead have the right to appoint one individual to act as the Site
Representative for MEAG (for so long as it holds an Ownership Interest) and all
the MEAG SPVs at each Additional Unit site and request that additional
individuals act as additional Site Representatives for MEAG (for so long as it
holds an Ownership Interest) and all the MEAG SPVs at each Additional Unit
site.  Non-payment by MEAG under this Agreement shall not affect the rights of
the MEAG SPVs to appoint or replace a Site Representative or the rights of such
Site Representative under this Agreement, and non-payment by a MEAG SPV shall
not affect the rights of MEAG (for so long as it holds an Ownership Interest)
and the other MEAG SPVs to appoint or replace a Site Representative or the
rights of such Site Representative under this Agreement. In the event any
remedies are exercised by DOE or its designee under any loan guarantee agreement
and related financing documents entered into by such MEAG SPV and DOE (“DOE
Financing Documents”), DOE or its designee shall have the right to direct that
such MEAG SPV shall appoint a Site Representative acceptable to DOE or its
designee, which Site Representative may be different from that of any other MEAG
SPV. Subject to the foregoing, each MEAG SPV, at the time each MEAG SPV becomes
a Participating Party, hereby designates each Site Representative, if any, at
each of the applicable Additional Unit sites then currently designated by MEAG
and the other MEAG SPVs that are Participating Parties as its Site
Representative for such Additional Unit sites.

 

Section 11.7                             Appointment of Designated
Representative.  For purposes of Section 6.2 of this Agreement, MEAG (for so
long as it holds an Ownership Interest) and

 

12

--------------------------------------------------------------------------------


 

the MEAG SPVs shall not have the right to appoint separate individuals to act as
their respective Designated Representative or alternate Designated
Representative for the Project Management Board and may instead appoint one
individual to act as the Designated Representative of MEAG (for so long as it
holds an Ownership Interest) and all the MEAG SPVs and one individual to act as
the Alternate Designated Representative of MEAG (for so long as it holds an
Ownership Interest) and all of the MEAG SPVs.  Non-payment by MEAG under this
Agreement shall not affect the rights of the MEAG SPVs to appoint or replace a
Designated Representative or alternate or the rights of such Designated
Representative or alternate under this Agreement, and non-payment by a MEAG SPV
shall not affect the rights of MEAG (for so long as it holds an Ownership
Interest) and the other MEAG SPVs to appoint or replace a Designated
Representative or alternate or the rights of such Designated Representative or
alternate under this Agreement.  In the event any remedies are exercised by DOE
or its designee under any DOE Financing Documents, DOE or its designee shall
have the right to direct that such MEAG SPV shall appoint a Designated
Representative for the Project Management Board and/or alternate acceptable to
DOE or its designee, which Designated Representative may be different from that
of any other MEAG SPV. Subject to the foregoing, each MEAG SPV, at the time each
MEAG SPV becomes a Participating Party, hereby designates the Designated
Representative and alternate then currently designated by MEAG and the other
MEAG SPVs that are Participating Parties as its Designated Representative and
alternate, respectively.

 

Section 11.8                             Chief Executive Officer.  Each
reference in this Agreement to a chief executive officer (“CEO”) as it relates
to a MEAG SPV shall be deemed to refer to the CEO of MEAG. In the event any
remedies are exercised by DOE or its designee under any DOE Financing Documents,
DOE or its designee shall have the right to direct that such reference to a
chief executive officer shall refer to an officer of such MEAG SPV acceptable to
DOE or its designee, which officer may be different from those of any other MEAG
SPV.

 

Section 11.9                             Notice to the MEAG SPVs.  Each notice,
request, consent or other communication to a MEAG SPV permitted or required by
this Agreement shall be delivered to such MEAG SPV by delivering such
communication to MEAG in accordance with Section 9.4 of this Agreement or to
MEAG at such other address as the MEAG SPVs shall jointly advise pursuant to
such Section 9.4.  Delivery of one original of any communication to MEAG in
accordance with this Section 11.9 shall constitute delivery of such
communication to all the MEAG SPVs. In the event any remedies are exercised by
DOE or its designee under any DOE Financing Documents, DOE or its designee shall
have the right to direct that such notice, request, consent or other
communication to such MEAG SPV be made to an address acceptable to DOE or its
designee, which address may be different from that of any other MEAG SPV.

 

Section 11.10                      Confidentiality.  Notwithstanding any
provision of Section 9.12 of this Agreement to the contrary, the Parties
acknowledge and agree that MEAG and the MEAG SPVs may disclose Confidential
Information to one another and to any officer, director, employee or attorney of
any thereof in connection with the exercise of the rights and obligations of the
MEAG SPVs under this Agreement, so long as such disclosures

 

13

--------------------------------------------------------------------------------


 

are otherwise in accordance with the restrictions of Section 9.12(c). In the
event any remedies are exercised by DOE or its designee under any DOE Financing
Documents, then DOE or its designee shall have the right to direct that
Confidential Information with respect to such MEAG SPV shall not be disclosed to
another MEAG SPV or and officer, director, employee, advisor or attorney of any
other MEAG SPV unless (i) in conformity with Section 9.12 or (ii) with the
advance written consent of DOE or its designee.”

 

Section 3.09.                          Amendments to Appendix A, Schedule of
Definitions.

 

(a)                                 The terms “MEAG Assignment”, “MEAG
Guaranty”, “MEAG SPV Definitive Agreement Amendments”, “MEAG SPVs”, “SPVJ”,
“SPVP” and “SPVM” shall be added to and become part of Appendix A, the Schedule
of Definitions to the Ownership Agreement (“Appendix A”), with the meanings
stated in this Agreement; provided, that each of SPVJ, SPVP and SPVM shall be
added to and become part of Appendix A only to the extent MEAG has executed and
delivered a MEAG Assignment with respect to such entity.  The term “Amendment
No. 2” shall be added to and become part of Appendix A, and shall mean this
“Agreement” as defined herein.

 

(b)                                 Each of the terms “Agreement”, “Amended and
Restated Operating Agreement”, “Declaration of Covenants”, “Development
Agreement” and “Nuclear Managing Board Agreement” shall be a reference to such
agreement or instrument as heretofore or hereafter amended.

 

(c)                                  The definition of “Party” or “Parties”
shall be revised to replace “MEAG” with “the MEAG SPVs”, except that (1) MEAG
shall remain a “Party” with respect to any portion of its Ownership Interest
conveyed and assigned to a MEAG SPV for purposes of (i) Section 9.12 of the
Ownership Agreement regarding its obligations with respect to Confidential
Information, (ii) Section 4.2(a) of the Ownership Agreement regarding its
obligations with respect to transfers of the MEAG SPVs, (ii) Section 4.2(a)
regarding the right of a Participating Party to purchase the Ownership Interest
of other Participating Parties pursuant thereto, provided that any exercise of
such right by MEAG shall be in lieu of the exercise of such right by the
applicable MEAG SPV and (iv) Section 7.7 of the Ownership Agreement regarding
the rights of a Participating Party pursuant thereto, provided that any exercise
of such right by MEAG shall be in lieu of the exercise of such right by the
applicable MEAG SPV and (2) MEAG shall remain a “Party” for all purposes of the
Ownership Agreement in the event that MEAG retains any portion of its Ownership
Interest.

 

SECTION 4.0                                                                 
Miscellaneous.

 

Section 4.01.                          Effect of Agreement.  By executing this
Agreement, the parties agree to be bound by the terms of this Agreement
effective as of the date first set forth above.

 

Section 4.02.                          Reference to Ownership Agreement.  Upon
satisfaction of the conditions set forth in Section 3.0 herein, each reference
in the Ownership Agreement to “the Ownership Agreement”, “this Agreement”, “the
Agreement”, “hereunder”, “thereunder”, “hereto” or “thereto” or words of like
import referring to the Ownership Agreement, shall mean and be a reference to
the Ownership Agreement, as the same shall be amended by this Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 4.03.                          Continuing Effect.  The Ownership
Agreement, as the same may be amended by this Agreement, is and shall continue
to be in full force and effect and is hereby in all respects ratified and
confirmed.

 

Section 4.04.                          Governing Law.  This Agreement shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Georgia.

 

Section 4.05.                          Counterparts.  This Agreement may be
executed by the parties hereto in any number of separate counterparts, each of
which when so executed shall be an original and all of which taken together
shall be deemed to constitute but one and the same instrument.  Transmission by
facsimile or email of the signature page hereof signed by an authorized
representative of a party will be conclusive evidence of the due execution by
such party of this Agreement.  The parties agree, however, to provide originally
executed documents promptly following any facsimile or email transmission
pursuant to this provision.

 

Section 4.06.                          Termination.  In the event that MEAG has
not executed, delivered and recorded in the Burke County, Georgia Records, a
MEAG Assignment to at least one MEAG SPV by January 1, 2017, this Agreement
shall automatically terminate and be of no further force and effect.

 

[signature pages follow]

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized representatives as of the date
first written above.

 

Signed, sealed and delivered in the presence of:

 

GEORGIA POWER COMPANY

 

 

 

/s/ Jessica N. Achel

 

By:

/s/ W. Ron Hinson

Witness

 

 

Name:

W. Ron Hinson

 

 

 

Its:

Executive Vice President, Chief

/s/ Angel R. Robinson

 

 

 

Financial Officer and Treasurer

Notary Public

 

 

 

My Commission expires: September 30, 2014

 

Attest:

/s/ Laura I. Patterson

Notarial Seal

 

Its:

Comptroller and Assistant Secretary

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

/s/ Shalewa Smith

 

 

 

Witness

 

By:

/s/ Michael L. Smith

 

 

 

Name:

Michael L. Smith

/s/ Sharon H. Wright

 

 

Its:

President and Chief Executive Officer

Notary Public

 

 

 

My Commission expires: October 14, 2015

 

Attest:

/s/ Jo Ann Smith

Notarial Seal

 

Its:

Assistant Secretary

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

CITY OF DALTON, GEORGIA
BY: BOARD OF WATER, LIGHT AND SINKING FUND COMMISSIONERS d/b/a DALTON UTILITIES

 

 

/s/ Witness

 

Witness

 

 

 

 

 

 

 

/s/ Pam Witherow

 

By:

/s/ Don Cope

Notary Public

 

 

Name:

Don Cope

My Commission expires: June 13, 2015

 

 

Title:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

 

Attest:

/s/ Tom Bundros

 

 

Its:

Chief Operating Officer

 

 

 

 

 

(SEAL)

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

/s/ Peter M. Degnan

 

 

Witness

 

By:

/s/ Robert P. Johnston

 

 

 

Name:

Robert P. Johnston

/s/ Dale Dyer

 

 

Its:

President and Chief Executive Officer

Notary Public

 

 

 

 

My Commission expires: August 22, 2014

 

Attest:

/s/ Dale Dyer

Notarial Seal

 

Its:

Asst. to President and Chief Executive Officer

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVJ LLC

 

 

 

/s/ Peter M. Degnan

 

By: MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, its sole Member

Witness

 

 

 

 

 

/s/ Dale Dyer

 

By:

/s/ Robert P. Johnston

Notary Public

 

 

Name:

Robert P. Johnston

My Commission expires: August 22, 2014

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

 

 

Attest:

/s/ Dale Dyer

 

 

Its:

Asst. to President and Chief Executive Officer

 

 

(SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVP LLC

 

 

 

/s/ Peter M. Degnan

 

By: MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, its sole Member

Witness

 

 

 

 

 

/s/ Dale Dyer

 

 

 

Notary Public

 

By:

/s/ Robert P. Johnston

My Commission expires: August 22, 2014

 

 

Name:

Robert P. Johnston

Notarial Seal

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

Attest:

/s/ Dale Dyer

 

 

Its:

Asst. to President and Chief Executive Officer

 

 

(SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVM LLC

 

 

 

/s/ Peter M. Degnan

 

By: MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, its sole Member

Witness

 

 

 

 

 

/s/ Dale Dyer

 

By:

/s/ Robert P. Johnston

Notary Public

 

 

Name:

Robert P. Johnston

My Commission expires: August 22, 2014

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

 

 

Attest:

/s/ Dale Dyer

 

 

Its:

Asst. to President and Chief Executive Officer

 

 

(SEAL)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of MEAG Assignment

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION

 

THIS ASSIGNMENT AND ASSUMPTION dated as of [                        ], 20[    ]
(this “Assignment”), is being entered into by and between Municipal Electric
Authority of Georgia (“MEAG” or “Assignor”) and MEAG Power SPV[J/P/M] LLC
(“Assignee”).

 

WITNESSETH

 

WHEREAS, Georgia Power Company (“GPC”), Oglethorpe Power Corporation (An
Electric Membership Corporation) (“OPC”), MEAG, and City of Dalton, Georgia,
acting by and through its Board of Water, Light and Sinking Fund Commissioners
d/b/a Dalton Utilities (“Dalton”) have entered into that certain Plant Vogtle
Owners Agreement Authorizing Development, Construction, Licensing and Operation
of Additional Generating Units dated as of May 13, 2005, as amended (the
“Development Agreement”), whereby GPC, OPC, MEAG, and Dalton authorized the
Agent (as defined therein) to undertake certain development activities on their
behalf and made certain other agreements with regard to the development,
licensing, construction, operation and maintenance of the Additional Units,
among other things;

 

WHEREAS, pursuant to the Development Agreement, GPC, OPC, MEAG, and Dalton
entered into (i) that certain Plant Alvin W. Vogtle Additional Units Ownership
Participation Agreement, dated as of April 21, 2006 (as amended, the “Ownership
Agreement”), (ii) that certain Plant Alvin W. Vogtle Nuclear Units Amended and
Restated Operating Agreement, dated as of April 21, 2006 (as amended, the
“Operating Agreement”), (iii) that certain Second Amended and Restated Nuclear
Managing Board Agreement, dated as of April 21,2006 (as amended, the “Nuclear
Managing Board Agreement”) and (iv) that certain Declaration of Covenants and
Cross-Easements for Vogtle Additional Units, dated as of April 21, 2006 (as
amended, the “Declaration of Covenants”);

 

WHEREAS, pursuant to the Ownership Agreement, MEAG’s Ownership Interest (as
defined in the Ownership Agreement) in the Additional Unit Properties and in the
Related Facilities (as such terms are defined in the Ownership Agreement) is
[22.7%;   Note: to be reduced to the extent the transfers to one or more SPVs do
not occur concurrently.];

 

WHEREAS, to facilitate the financing of its share of the development, licensing
and construction costs of the Additional Units, MEAG is simultaneously conveying
its fee simple title in and to [              ](1)% (the “Assignee’s
Percentage”) of its Ownership Interest in the Additional Unit Properties and the
Related Facilities, and assigning its other right, title and interest in and to
the Assignee’s Percentage of MEAG’s Ownership Interest in the Additional Unit
Properties and the Related Facilities and the associated rights and obligations
in respect of each Additional Unit under the Development Agreement, Ownership
Agreement, Operating Agreement, and Nuclear Managing Board Agreement to
Assignee, and Assignee is simultaneously assuming all corresponding obligations
therewith from MEAG, whereupon Assignee’s Ownership Interest in the Additional
Unit Properties and the Related Facilities will

 

--------------------------------------------------------------------------------

(1)  The following percentages shall be inputted: SPV1: 41.174636%; SPV2:
24.954628%; SPV3: 33.870736%

 

--------------------------------------------------------------------------------


 

be [              ](2)% (“Assignee’s Ownership Interest”) and Assignee will have
associated rights and obligations with respect to the Common Facilities,
pursuant to the terms of the Declaration of Covenants;

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.0                                          Defined Terms.

 

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings given to such terms in the Development Agreement.  The following
capitalized terms shall have the following meanings when used herein:

 

“Assigned Interest” means Assignee’s Percentage of Assignor’s Ownership Interest
in the Additional Unit Properties and the Related Facilities, as defined in the
Ownership Agreement.

 

“Additional Unit Rights” means the right, title and interest (A) under the
Development Agreement, Ownership Agreement, Operating Agreement, Nuclear
Managing Board Agreement and Declaration of Covenants in respect of the Assigned
Interest, including Assignee’s Percentage of Assignor’s right, title and
interest (i) as a Participating Party under the Development Agreement (including
without limitation right, title and interest to the Identified Sites, Additional
Units and Related Facilities in proportion to Assignee’s Ownership Interest),
(ii) as a Party and as a Participating Party under the Ownership Agreement
(including without limitation right, title and interest, in proportion to
Assignee’s Ownership Interest, to the Additional Unit Property and Related
Facilities (each as defined in the Ownership Agreement) and to the net capacity
and net energy output of each Additional Unit), (iii) as a Party in respect of
the Additional Units and as a Participating Party under the Operating Agreement,
and (iv) as a Participant in respect of the Additional Units and as a
Participating Party under the Nuclear Managing Board Agreement, (B) under the
Other Assigned Agreements in respect of the Assigned Interest and (C) under all
other agreements, contracts, instruments or other understandings of any nature
whatsoever and any other property or assets of any nature whatsoever in respect
of the Assigned Interests.

 

“Additional Unit Obligations” means the obligations (A) under the Development
Agreement, Ownership Agreement, Operating Agreement, Nuclear Managing Board
Agreement and Declaration of Covenants in respect of the Assigned Interest,
including Assignee’s Percentage of Assignor’s obligations (i) as a Participating
Party under the Development Agreement (including without limitation obligations
to pay Additional Costs in proportion to Assignee’s Ownership Interest), (ii) as
a Party and as a Participating Party under the Ownership Agreement (including
without limitation obligations to pay the Cost of Construction and Fuel

 

--------------------------------------------------------------------------------

(2)  The following percentages shall be inputted: SPV1: 9.3466423%; SPV2:
5.6647006%; SPV3: 7.6886571%

 

2

--------------------------------------------------------------------------------


 

Costs (each as defined in the Ownership Agreement) in proportion to Assignee’s
Ownership Interest), (iii) as a Party in respect of the Additional Units and as
a Participating Party under the Operating Agreement (including without
limitation obligations to pay Operating Costs (as defined in the Operating
Agreement) attributable to the Additional Units in proportion to Assignee’s
Ownership Interest), and (iv) as a Participant in respect of the Additional
Units and as a Participating Party under the Nuclear Managing Board Agreement
and (B) under the Other Assigned Agreements in respect of the Assigned Interest.

 

“Other Assigned Agreements” means those agreements set forth on Exhibit C
hereto.

 

SECTION 2.0                                          Assignment and Assumption.

 

Section 2.01.         Assignment.  Assignor does hereby unconditionally and
absolutely sell, transfer, assign, convey and deliver to Assignee the Additional
Unit Rights and Assignee does hereby accept and receive such Additional Unit
Rights.

 

Section 2.02.         Assumption.  Assignee hereby assumes the Additional Unit
Obligations and agrees to satisfy, perform, pay and discharge, and that it is
unconditionally bound in respect of, all liabilities and obligations of Assignor
arising out of such Additional Unit Obligations.

 

Section 2.03.         Conveyance Instruments.  Simultaneously herewith each of
Assignee and Assignor shall execute and deliver:

 

(a)           a deed in the form attached as Exhibit A conveying to Assignee
Assignee’s Percentage of all right, title and interest of Assignor in and to all
real property interests in the Additional Unit Properties and the Related
Facilities,

 

(b)           a bill of sale in the form attached as Exhibit B conveying to
Assignee Assignee’s Percentage of all right, title and interest of Assignor in
and to all tangible personal property interests (collectively, the “Tangible
Personal Property”) included in the Additional Unit Properties and the Related
Facilities, and

 

(c)           deeds, bills of sale, additional assignments and assumptions and
other instruments of assignment, transfer and conveyance and assumption as may
reasonably be requested by Assignee or Assignor to carry out any of the
provisions hereof or to otherwise consummate and effectuate the transactions
contemplated by this Assignment (including without limitation deeds with respect
to additional real property included in the description of the Identified Sites
prepared pursuant to Section 4.9(c) of the Ownership Agreement); provided,
however, that none of the instruments mentioned in this Section 2.03(d) shall
increase in any material way the obligations imposed by this Assignment upon
Assignor or Assignee.

 

Section 2.04.         Representations and Warranties.  Each of Assignor and
Assignee hereby represents to the other as to itself as of the date hereof as
follows:

 

(a)           Assignor is a public body corporate and politic and an
instrumentality of the State of Georgia duly organized and validly existing
under the laws of the State of Georgia and has all requisite power and authority
to enter into and perform its obligations under this Assignment and to conduct
its business as it is now being conducted and as it is contemplated to

 

3

--------------------------------------------------------------------------------


 

be conducted in the future.  Assignee is a limited liability company duly
organized and validly existing under the laws of the State of Georgia and has
all requisite power and authority to enter into and perform its obligations
under this Assignment and to conduct its business as it is now being conducted
and as it is contemplated to be conducted in the future.

 

(b)           Each of Assignor and Assignee has duly authorized, executed and
delivered this Assignment which constitutes the legal, valid and binding
obligation enforceable against it in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity).

 

Section 2.05.         Assignor’s Representations and Warranties.  The Assignor
hereby represents to the Assignee as of the date hereof as follows:

 

(a)           The Additional Unit Rights constitute all of Assignor’s right,
title and interest in, to and under the Assigned Interests and there are no
other additional agreements, contracts, understandings, rights or privileges
related to the Assigned Interests that are not being transferred, assigned,
conveyed and delivered to Assignee pursuant to this Assignment, the Bill of Sale
and any other conveyance and assignment documents executed and delivered
concurrently with this Assignment.

 

(b)           The Additional Unit Rights are being transferred, assigned,
conveyed and delivered to Assignee free and clear of any pledge, mortgage,
charge, security interest, deed of trust, assignment, hypothecation, title
retention, fiduciary transfer, deposit arrangement, easement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, other than Permitted Liens (as defined in that
certain Loan Guarantee Agreement, dated on or about the date hereof, by and
between the Assignee, as borrower, and the U.S. Department of Energy, acting by
and through the Secretary of Energy (or appropriate authorized representative
thereof), as guarantor).

 

Section 2.06.         Further Assurances.  Assignor shall take, or cause to be
taken, all appropriate action, do or cause to be done all things necessary,
proper or advisable under applicable laws, and execute and deliver such
documents and other papers, as may be required to carry out the provisions of
this Assignment and make effective the transactions contemplated by this
Assignment.

 

SECTION 3.0                                          Miscellaneous.

 

Section 3.01.         Amendments.  This Assignment may be amended, modified or
supplemented only by written agreement of the parties hereto.

 

Section 3.02.         Successors and Assigns.  This Assignment shall inure to
the benefit of and be binding upon each of the parties hereto and their
respective successors and assigns.  Nothing in this Assignment, express or
implied, is intended to confer upon any other person any rights or remedies
hereunder.

 

Section 3.03.         Governing Law.  This Assignment shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Georgia.

 

4

--------------------------------------------------------------------------------


 

Section 3.04.         Counterparts.  This Assignment may be executed by one or
both of the parties hereto in separate counterparts, each of which when so
executed shall be an original and all of which taken together shall be deemed to
constitute but one and the same instrument.  Transmission by facsimile or email
of the signature page hereof signed by an authorized representative of a party
will be conclusive evidence of the due execution by such party of this
Assignment.  The parties agree, however, to provide originally executed
documents promptly following any facsimile or email transmission pursuant to
this provision.

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed and delivered by their duly authorized representatives as of the date
first written above.

 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

 

 

 

Witness

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

Notary Public

 

 

 

 

My Commission Expires:

 

Attest:

 

[Notarial Seal]

 

Its:

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPV[J/P/M] LLC

 

 

 

 

 

 

Witness

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

Notary Public

 

 

 

 

My Commission Expires:

 

Attest:

 

[Notarial Seal]

 

Its:

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF DEED

 

Please Record and Return to:

 

STATE OF GEORGIA

 

COUNTY OF BURKE

 

QUIT CLAIM DEED

 

THIS INDENTURE, dated as of [            ], 20[    ], between Municipal Electric
Authority of Georgia, as party of the first part, hereinafter called Grantor,
and MEAG Power SPV[J/P/M] LLC, as party of the second part, hereinafter called
Grantee (the words “Grantor” and “Grantee” to include their respective heirs,
successors and assigns where the context requires or permits);

 

WITNESSETH that: Grantor, for and in consideration of the sum of One Dollar
($1.00) and other valuable considerations in hand paid at and before the sealing
and delivery of these presents, the receipt whereof is hereby acknowledged, by
these presents does hereby bargain, sell, remise, convey and forever QUITCLAIM
unto the Grantee, an undivided ownership interest in the property described on
Exhibit A attached hereto, together with all improvements thereon or thereto,
representing [(      %)] of Grantor’s undivided ownership interest and
[(      %)] of the total undivided ownership interest in said property (such
undivided interest is herein referred to as the “Property”);

 

TOGETHER WITH all and singular rights, members and appurtenances in and to said
Property anywise appertaining or belonging thereto;

 

TO HAVE AND TO HOLD said Property to Grantee, so that neither Grantor nor any
person or persons claiming under Grantor shall at any time, by any means or
ways, have, claim or demand any right or title to said Property or
appurtenances, or any rights thereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this deed to be duly executed and
delivered by its duly authorized representative as of the date first written
above.

 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

 

 

 

Witness

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

Notary Public

 

 

 

 

My Commission Expires:

 

Attest:

 

[Notarial Seal]

 

Its:

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in G.M.D. 66, Burke County,
Georgia, being more particularly described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, begin at the concrete monument found marked
“VNP-10”, said concrete monument found having Plant Vogtle Plant Grid System
coordinates of North 2999.146 feet, East 6076.479 feet and Georgia State Plane
Coordinates [East Zone] of North 1138093.720 feet, East 776288.384 feet; thence
run north 28 degrees 16 minutes 50 seconds west a distance of 2272.05 feet to a
point (Reference Point #1) having Plant Vogtle Plant Grid System coordinates of
North 5000.00 feet, East 5000.00 feet and Georgia State Plane Coordinates [East
Zone] of North 1140094.311 feet, East 775212.126 feet (Reference Point #1 also
being located North 27 degrees 32 minutes 17 seconds West a distance of 2426.79
feet from the point formed by the intersection of the centerlines of River Road
and Ebenezer Church Road); thence run North 63 degrees 26 minutes 06 seconds
East a distance of 447.21 feet to a point (Tie Point 9), said point having Plant
Vogtle Plant Grid System coordinates of North 5200.00 feet, East 5400.00 feet
and Georgia State Plane Coordinates [East Zone] of North 1140294.276 feet, East
775612.099 feet, and said point being the TRUE POINT OF BEGINNING.  FROM THE
TRUE POINT OF BEGINNING AS THUS ESTABLISHED, thence running North 00 degrees 00
minutes 00 seconds West a distance of 4500.00 feet to a point, said point having
Plant Vogtle Plant Grid System coordinates of North 9700.00 feet, East 5400.00
feet and Georgia State Plane Coordinates [East Zone] of North 1144793.871 feet,
East 775612.288 feet; thence running North 90 degrees 00 minutes 00 seconds East
a distance of 3200.00 feet to a point, said point having Plant Vogtle Plant Grid
System coordinates of North 9700.00 feet, East 8600.00 feet and Georgia State
Plane Coordinates [East Zone] of North 1144793.736 feet, East 778812.000 feet;
thence running South 00 degrees 00 minutes 00 seconds East a distance of 1000.00
feet to a point, said point having Plant Vogtle Plant Grid System coordinates of
North 8700.00 feet, East 8600.00 feet and Georgia State Plane Coordinates [East
Zone] of North 1143793.826 feet, East 778811.958 feet; thence running North 90
degrees 00 minutes 00 seconds East a distance of 300.00 feet to a point, said
point having Plant Vogtle Plant Grid System coordinates of North 8700.00 feet,
East 8900.00 feet and Georgia State Plane Coordinates [East Zone] of North
1143793.814 feet, East 779111.931 feet; thence running South 00 degrees 00
minutes 00 seconds East a distance of 2800.00 feet to a point, said point having
Plant Vogtle Plant Grid System coordinates of North 5900.00 feet, East 8900.00
feet and Georgia State Plane Coordinates [East Zone] of North 1140994.066 feet,
East 779111.813 feet; thence running South 50 degrees 31 minutes 39 seconds West
a distance of 1101.14 feet to a point, said point having Plant Vogtle Plant Grid
System coordinates of North 5200.00 feet, East 8050.00 feet and Georgia State
Plane Coordinates [East Zone] of North 1140294.164 feet, East 778261.860 feet;
thence running North 90 degrees 00 minutes 00 seconds West a distance of 2650.00
feet to a point, said point being the TRUE POINT OF BEGINNING; said tract
containing 358.70 acres, more or less, all as shown on that certain ALTA/ACSM
Land Title Survey Plant Vogtle 3 & 4 for Georgia Power Company, Oglethorpe Power
Corporation, Municipal Electric Authority of Georgia, City of Dalton, Chicago
Title Insurance Company, U.S. Department of Energy, and PNC Bank National
Association, d/b/a Midland Loan Services, Inc, a

 

--------------------------------------------------------------------------------


 

Division of PNC Bank, National Association, Georgia Power Drawing Number P319-3,
dated March 14, 2013, prepared by Lowe Engineers, and certified November 22,
2013, by Donald C. Sherrill, Georgia Registered Land Surveyor No. 2358.

 

TOGETHER WITH the easements benefitting the above described property under and
pursuant to that certain Declaration of Covenants and Cross-Easements for Vogtle
Additional Units by Georgia Power Company, a Georgia corporation, Oglethorpe
Power Corporation (An Electric Membership Corporation), Municipal Electric
Authority of Georgia, a public body corporate and politic and City of Dalton,
Georgia, an incorporated municipality of the State of Georgia, acting by and
through the Board of Water, Light and Sinking Fund Commissioners of the City of
Dalton, Georgia, dated as of April 21, 2006, filed for record May 15, 2006 at
3:27 p.m., recorded in Deed Book 598, Page 35, Burke County, Georgia Records; as
amended by that certain Omnibus Amendment Regarding Plant Vogtle Additional
Units Description by and between Georgia Power Company, a Georgia corporation,
Oglethorpe Power Corporation (An Electric Membership Corporation), an electric
membership corporation organized and existing under the Georgia Electric
Membership Corporation Act, Municipal Electric Authority of Georgia, a public
body corporate and politic and City of Dalton, Georgia, an incorporated
municipality of the State of Georgia, acting by and through the Board of Water,
Light and Sinking Fund Commissioners of the City of Dalton, Georgia, d/b/a
Dalton Utilities, dated as of December 1, 2013, recorded or to be recorded in
the aforesaid Records; as further amended by that certain Amendment to
Declaration of Covenants and Cross-Easements for Vogtle Additional Units by and
between Georgia Power Company, a Georgia corporation, Oglethorpe Power
Corporation (An Electric Membership Corporation), an electric membership
corporation organized and existing under the Georgia Electric Membership
Corporation Act, Municipal Electric Authority of Georgia, a public body
corporate and politic organized and existing under Section 46-3-110, et seq., of
the Official Code of Georgia Annotated, and City of Dalton, Georgia, an
incorporated municipality of the State of Georgia, acting by and through the
Board of Water, Light and Sinking Fund Commissioners of the City of Dalton,
Georgia, d/b/a Dalton Utilities, dated as of December 18, 2013, recorded or to
be recorded in the aforesaid Records.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BILL OF SALE

 

THIS BILL OF SALE dated as of [                    ], 20[    ] (this “Bill of
Sale”), is being entered into by and between Municipal Electric Authority of
Georgia (“MEAG” or “Assignor”) and MEAG Power SPV[J/P/M] LLC (“Assignee”). 
Assignee and Assignor are referred to herein collectively as the “Parties” and
each individually as a “Party”.  All capitalized terms used and not otherwise
defined herein shall have the meanings given to them in the Assignment.

 

WITNESSETH

 

A.            WHEREAS, Assignee and Assignor are parties to that certain
Assignment and Assumption dated as of [                ], 20[    ] (the
“Assignment”), pursuant to which Assignee has agreed, among other things, to
acquire and assume from Assignor, and Assignor has agreed to sell and assign to
Assignee, the Tangible Personal Property; and

 

B.            WHEREAS, Section 2.03(b) of the Assignment requires Assignor and
Assignee to execute and deliver a bill of sale; and

 

C.            WHEREAS, the Parties agree that this Bill of Sale shall serve to
satisfy in full the requirements of Section 2.03(b) of the Assignment.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties hereto hereby agree as follows:

 

1.             Transfer of Tangible Personal Property.  Assignor does hereby
grant, bargain, transfer, sell, assign, convey and deliver to Assignee all of
its right, title and interest in and to the Tangible Personal Property, to have
and to hold the same unto Assignee, its successors and assigns forever.

 

2.             Bill of Sale.  The Parties hereby agree that this Bill of Sale is
executed and delivered in connection with the Assignment, and notwithstanding
anything to the contrary set forth in this Bill of Sale, nothing herein shall in
any way vary the promises and agreements of the Parties set forth in the
Assignment.

 

3.             No Representations or Warranties.  Assignee acknowledges that
Assignor makes no representation or warranty with respect to the Tangible
Personal Property except as expressly set forth in the Assignment.

 

4.             Successors and Assigns.  This Bill of Sale shall inure to the
benefit of and be binding upon each of the parties hereto and their respective
successors and assigns.  Nothing in

 

--------------------------------------------------------------------------------


 

this Bill of Sale, express or implied, is intended to confer upon any other
person any rights or remedies hereunder.

 

5.             Governing Law.  This Bill of Sale shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Georgia.

 

6.             Counterparts.  This Bill of Sale may be executed by one or both
of the parties hereto in separate counterparts, each of which when so executed
shall be an original and all of which taken together shall be deemed to
constitute but one and the same instrument.  Transmission by facsimile or email
of the signature page hereof signed by an authorized representative of a party
will be conclusive evidence of the due execution by such party of this Bill of
Sale.  The parties agree, however, to provide originally executed documents
promptly following any facsimile or email transmission pursuant to this
provision.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be duly
executed and delivered by their duly authorized representatives as of the date
first written above.

 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

 

 

 

Witness

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

Notary Public

 

 

 

 

My Commission Expires:

 

Attest:

 

[Notarial Seal]

 

Its:

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

Signed, sealed and delivered in the presence of:

 

[SPV]

 

 

 

 

 

 

Witness

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

Notary Public

 

 

 

 

My Commission Expires:

 

Attest:

 

[Notarial Seal]

 

Its:

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OTHER ASSIGNED AGREEMENTS

 

1.              Engineering, Procurement and Construction Agreement, dated as of
April 8, 2008, by and between GPC, for itself and as agent for OPC, MEAG, and
Dalton (in such capacity, the “Owners’ Agent”), and a consortium consisting of
Westinghouse Electric Company LLC and Stone & Webster, Inc. (collectively, the
“EPC Contractor”), as amended.

 

2.              Software License, dated as of April 8, 2008, by and between GPC,
acting for itself and as Owners’ Agent, and the EPC Contractor, as amended.

 

3.              Guaranty Agreement, dated as of April 8, 2008, by Toshiba
Corporation in favor of GPC, acting for itself and as Owners’ Agent.

 

4.              Guaranty Agreement, dated as of April 8, 2008, by The Shaw
Group, Inc. in favor of GPC, acting for itself and as Owners’ Agent.

 

5.              Contract for AP1000 Fuel Fabrication, Design and Related
Services, dated as of April 3, 2009, as amended by Amendment No.1 dated as of
June 21, 2012, between the Southern Nuclear Operating Company, Inc. (the
“Operator”) (as agent for the Owners’ Agent) and Westinghouse Electric Company
LLC providing for the supply of fuel assemblies for the Project.

 

6.              Amended and Restated License Agreement, dated February 9, 2012,
as amended, between the Operator, for itself and as agent for Alabama Power
Company and GPC (acting for itself and as Owners’ Agent) and Westinghouse
Electric Company LLC.

 

7.              The Contract DE-CR01-09RW09005 (Vogtle Electric Generating
Plant, Unit 3), dated November 5, 2008, as amended on November 5, 2008, between
the Operator and the U.S. Department of Energy, and the Contract
DE-CR01-09RW09006 (Vogtle Electric Generating Plant, Unit 4), dated November 5,
2008, as amended on November 5, 2008, between the Operator and the U.S.
Department of Energy.

 

8.              Amended and Restated Nuclear Operating Agreement, dated as of
April 21, 2006,  between the GPC, as Owners’ Agent, and the Operator, as
amended.

 

9.              Letter Agreement, dated July 28, 2006, and the Letter Agreement
dated July 30, 2008, in each case between GPC, for itself and as Owners’ Agent,
and the Operator.

 

10.       [To be included: any other agreements or contracts in which MEAG has
rights or interests that are related to the Additional Units Properties and the
Related Facilities.]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MEAG SPVs REQUIRED CONSENTS AND APPROVALS

 

For each of SPVJ, SPVP and SPVM:

 

1.              An Order from the U.S. Nuclear Regulatory Commission consenting
to the transfers of control of MEAG’s combined licenses (COLs) for Vogtle
Electric Generating Plant (VEGP) Units 3 and 4 (License Nos. NPF-91 and NPF-92,
respectively) and approving of conforming administrative amendments to the COLs
for VEGP Units 3 and 4.

 

2.              The judgment pursuant to Section 46-3-132 of the Official Code
of Georgia Annotated by the Superior Court of Fulton County, Georgia referred to
in Section 2.01(b)(3) hereof.

 

--------------------------------------------------------------------------------
